Citation Nr: 1752016	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-22 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a neurological disorder manifested by numbness in fingers and toes, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II. 

3. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 

4. Entitlement to service connection for headaches. 

5. Entitlement to service connection for a gastrointestinal disorder manifested by abdominal pain. 


REPRESENTATION

Veteran represented by:	American Red Cross

ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to June 1966, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In August 2016, the Board remanded the case for additional development and it now returns for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Neurological Disorder and Peripheral Neuropathy 

With respect to the Veteran's claimed neurological disorder manifested by numbness in fingers and toes, and peripheral neuropathy of the bilateral lower extremities, the Board remanded these matters in August 2016 because the March 2009 VA medical opinion rendered in regard to his peripheral nerves was inadequate.  Specifically, the Board explained that the examiner did not indicate whether the Veteran's diagnosed peripheral neuropathy affected the upper or lower extremities, or both.  The Board further explained that the examiner gave conflicting medical opinions as to whether the Veteran's peripheral neuropathy was due to his service-connected diabetes mellitus, type II, and did not provide an opinion as to whether his service-connected diabetes mellitus, type II, aggravated his peripheral neuropathy.  Accordingly, the Board's August 2016 remand directed the AOJ to obtain a new VA neurologic examination addressing the cause of the Veteran's claimed numbness in fingers and toes, and to obtain a diagnosis of such manifestations; and to determine the nature and etiology of any current peripheral neuropathy of the bilateral lower extremities, to include as secondary to his service-connected diabetes mellitus, type II.  

Upon remand, the Veteran was afforded a VA peripheral nerves examination in December 2016.  At such time, he reported that he developed symptoms in his limbs "some time" after leaving the military, possibly in the 1970s.  He further reported that he was seen and evaluated by his primary doctor many times, but they "couldn't find anything" and no diagnosis was offered.   The Veteran indicated that, when he developed diabetes mellitus, type II, there were no changes in his symptoms.  Here, the examiner noted that such symptoms appeared to be, in large part, pain and achiness in the Veteran's limbs if he stood for too long.  The Veteran further indicated that he felt as if "you've got lead in your shoes;" and paresthesias were a very minor part in such.  The Veteran noted that he was not taking any medication for such symptoms and he felt that his doctor had previously checked his circulation, but he had never had an electromyography.  

The December 2016 VA examiner found that the Veteran did not have a peripheral nerve disorder or peripheral neuropathy.   Additionally, the examiner determined that the Veteran's claimed numbness in fingers and toes was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the examiner indicated that the Veteran reported that his symptoms of numbness in fingers and toes began several years following his discharge from active duty.  The examiner further determined that the Veteran's claimed peripheral neuropathy was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the examiner reported that there was no clinical evidence to support the Veteran's allegation that he had a neuropathy.  

However, the December 2016 VA examiner failed to discuss the cause of the Veteran's claimed numbness in fingers and toes, or determine whether such manifestations supported the finding of a diagnosis of a neurological disorder as directed by the August 2016 Board remand.   See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  Additionally, the examiner did not reconcile his determination that the Veteran did not have a neurological disorder or peripheral neuropathy with the March 2009 VA examiner's diagnosis of peripheral neuropathy.  

Therefore, a remand is necessary in order to afford the Veteran an adequate VA examination to determine the cause of his claimed numbness in fingers and toes, and to obtain a diagnosis of such manifestations; and to determine the nature and etiology of any current peripheral neuropathy of the bilateral lower extremities, to include whether such is secondary to his diabetes mellitus, type II.  

Acquired Psychiatric Disorder Other Than PTSD

With respect to the Veteran's claimed acquired psychiatric disorder other than PTSD, the Board remanded this matter in August 2016 because the March 2009 VA examination report was inadequate.  In this regard, the Board explained that the examiner did not render an opinion as to whether the Veteran's diagnosed depression disorder was related to an event or injury in service.  Here, the Board further noted that the Veteran's STRs reflect treatment for abdominal pain and a psychosomatic illness was suspected.  Additionally, post-service treatment records revealed that, in 1972, the Veteran had a diagnosis of depressive reaction and saw a psychiatrist.  Additionally, post-service treatment records in 1984 indicated that the Veteran had psychiatric problems and was diagnosed with depression and borderline personality disorder.  Accordingly, the Board's August 2016 remand directed the AOJ to obtain a new VA mental disorders examination to determine whether any current depression disorder was related to service. 

Upon remand, the Veteran was afforded a VA mental disorders examination in December 2016.  At such time, the VA examiner found that the Veteran did not have or ever had a diagnosis of a mental disorder(s).  Additionally, the examiner reported that he had reviewed the conflicting medical evidence and opined that it was more likely than not that the Veteran did not meet the criteria for any psychiatric disorder.  

However, the December 2016 VA examiner failed to provide further explanation as to why the Veteran did not meet the diagnostic criteria for an acquired psychiatric disorder other than PTSD during the pendency of the claim, despite the diagnosis of depression disorder rendered by the March 2009 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Therefore, a  remand is required in order to obtain an addendum opinion.

Headaches 

The Veteran's essentially contends that he currently has headaches that began during his military service in 1966.  As such, he contends that service connection for headaches is warranted.

The Veteran's service treatment records (STRs) reveals that, in August 1965, he complained of an upset stomach, headaches, weakness, and no appetite.  A June 1966 Report of Medical History notes the Veteran's report that he had or was experiencing frequent or severe headaches.  The remaining STRs are negative for any complaints, treatment, or diagnoses referable to headaches. 

The Veteran's post-service treatment records include a June 1972 private treatment record that notes his complaint of headaches.  An October 1972 private treatment record reveals an impression of neurasthenic neurosis manifested by chronic weakness, easy fatigability, and headaches.  A January 1982 private treatment record notes the Veteran's report of taking medication for headaches for approximately two or three years, and that he sometimes experienced confusion with such headaches.  Additionally, a September 1982 private treatment record indicates the Veteran's complaint of headaches for approximately seven years.  A June 1999 private treatment record reveals the Veteran's complaint of headaches. 

The Veteran underwent a VA headaches examination in December 2016 pursuant to the August 2016 Board remand.  Specifically, the Board's August 2016 remand directed the examiner to acknowledge and discuss the above-mentioned STRs and post-service treatment records.  During the December 2016 VA examination, the Veteran reported that his headaches developed some time, possibly years, following his discharge from active duty in 1966.  He further reported that his headaches began sometime in the 1970s, were stress related, and experienced them approximately one to two times every six months.  

The December 2016 VA examiner noted a diagnosis of tension headaches in 2016.   Additionally, he determined that the Veteran's tension headaches were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the examiner indicated that the Veteran reported that his headaches began several years following his discharge from active duty and were related to work stress.  

Unfortunately, the Board finds that the December 2016 VA opinion does not substantially comply with the Board's August 2016 remand directives.  In this regard, the examiner failed to address the Veteran's STRs and post-service treatment records showing complaints and treatment for headaches while in service, which contradicts the notion that such began several years following his discharge from active duty and are related to work stress.  Therefore, a remand is necessary in order to obtain an addendum opinion addressing such matters.

Gastrointestinal Disorder 

The Veteran's essentially contends that he currently has a gastrointestinal disorder manifested by abdominal pain which that during his military service in August 1965.  In this regard, he indicates that he has had episodic abdominal pain since service, on average 3-4 times per year, which resolves spontaneously without any treatment.  As such, he contends that service connection for a gastrointestinal  disorder is warranted.

The Veteran's service treatment records (STRs) are void of a diagnosis of a gastrointestinal disorder.  However, an August 1965 STR indicates the Veteran's complaint of an upset stomach, headaches, weakness, and no appetite.  Here, the Veteran reported that such symptoms had begun two days prior, and he had no appetite for the past two weeks.  A STR later that month reflects that the Veteran was admitted to the hospital for six days due to his complaint of abdominal pain, nauseua, and vomiting for approximately two days.  He denied experiencing diarrhea and noted that he had similar symptoms in the past.  Such record further reflects that the Veteran's abdominal pain resolved on bed rest and intravenous fluids; he began a regular diet on his third day in the hospital, which he tolerated well; and he complained of vague abdominal discomfort on his fourth day in the hospital, but he was afebrile and his physical examination was normal.  The clinician reported that a psychosomatic illness was suspected, and the Veteran was discharged for a trial of duty.  A corresponding Clinical Record Cover Sheet indicates that, at the time of the Veteran's discharge from the hospital, it was reported that he had been under medical observation for abdominal pain, but no disease was found.  An April 1966 STR notes the Veteran's report of stomach cramps that began the previous night, but were currently better.  A June 1966 Report of Medical History reflects that the Veteran indicated stomach, liver, or intestinal trouble; however, during his corresponding separation examination, his abdomen and viscera were normal upon clinical evaluation.  The examination report contains sections for reporting significant or interval history and a summary of defects and diagnoses, but such contain no relevant remarks.  An August 1966 STR indicates that the Veteran had his fourth visit in three days for abdominal cramps, and a diagnosis of abdominal pain was noted.  The remaining STRs are negative for any complaints, treatment, or diagnoses referable to a gastrointestinal disorder. 

The Veteran's post-service treatment records are silent for any complaints, treatment, or diagnoses referable to a gastrointestinal disorder.  

The Veteran underwent a VA examination in December 2016 pursuant to the August 2016 Board remand and, following a review of the record, interview with the Veteran, and complete examination, the examiner found that the Veteran did not have a current diagnosis of a gastrointestinal disorder.  However, the record discloses that there may be outstanding medical information pertinent to this claim.  Specifically, at his December 2016 VA examination, the Veteran  reported that he had an esophagogastroduodenoscopy and colonoscopy completed.  He further reported that, four year prior during his colonoscopy, he had a colonic polyp removal.  In this regard, such records referable to the above procedures have not been requested or obtained.  Therefore, a remand is necessary in order to attempt to obtain such private treatment records for consideration in the Veteran's appeal and, if such reveal a current gastrointestinal disorder, an addendum opinion addressing the etiology of such should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding private treatment records pertinent to his claimed gastrointestinal disorder, to specifically include records referable to his esophagogastroduodenoscopy, and colonoscopy (in approximately 2012) which included a colonic polyp removal.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2.  Thereafter, the AOJ should review the newly received records and, if such reveal a diagnosis of a gastrointestinal disorder, obtain an addendum opinion addressing the etiology of such condition.  

3.  Afford the Veteran a VA neurological examination to determine the cause of his claimed numbness in fingers and toes, and to obtain a diagnosis of such manifestations; and to determine the nature and etiology of any current peripheral neuropathy of the lower extremities, to include whether such is secondary to his service-connected diabetes mellitus, type II.  The record, to include a complete copy of this Remand, should be made available to, and be reviewed by, the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A) The examiner must specifically state whether the Veteran's symptoms of numbness in fingers and toes are attributed to a known clinical diagnosis.  

(B) The examiner must identify all neurological disorders referable to the Veteran's bilateral upper and lower extremities since shortly before, at the time of, or during the pendency of his July 2008 claim (even if currently asymptomatic or resolved). 

If the examiner does not find a diagnosis of peripheral neuropathy, he or she should reconcile such determination with the March 2009 VA examination report reflecting such diagnosis.

(C) For each diagnosed neurological disorder, the examiner should offer an opinion as to whether such is at least as likely as not (i.e., a 50 percent or greater probability) related to the Veteran's military service, to include his acknowledged exposure to herbicide agents. 

(D) For each diagnosed neurological disorder, the examiner should also offer an opinion as to whether such is at least as likely as not (i.e., a 50 percent or greater probability) is caused or aggravated by his service-connected diabetes mellitus, type II.  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

All opinions expressed by the examiner should be accompanied by a complete rationale. 

4.  Return the record to the VA examiner who conducted the Veteran's December 2016 mental disorders examination.  The record, to include a complete copy of this Remand, should be made available to, and be reviewed by, the examiner.  If the December 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Based on review of the evidence contained therein, the examiner should specifically offer responses to the following: 

(A) The examiner must identify all of the Veteran's acquired psychiatric disorders other than PTSD that meet the DSM-5 criteria. 

If the examiner does not find a diagnoses of depression disorder, he or she should reconcile such determination with the March 2009 VA examiner's diagnosis of depression disorder, not otherwise specified.  

(B) For each diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) related to the Veteran's military service, to include any aspect of his service in Vietnam, and/or his treatment in service for a suspected psychosomatic illness.

All opinions expressed by the examiner should be accompanied by a complete rationale. 

5.  Return the record to the VA examiner who conducted the Veteran's December 2016 headaches examination.  The record, to include a complete copy of this Remand, should be made available to, and be reviewed by, the examiner.  If the December 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Based on review of the evidence contained therein, the examiner should specifically offer responses to the following: 

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed tension headaches had their clinical onset during the Veteran's period of active service or are otherwise related to the Veteran's military service, to include his complaints and treatment for headaches in August 1965 and June 1966 as noted above.

The examiner should consider the entirety of the evidence, to include post-service treatment records reflecting the Veteran's complaint of headaches in June 1972; an impression of neurasthenic neurosis manifested by chronic weakness, easy fatigability, and headaches in October 1972; the Veteran's report of taking medication for headaches for approximately two or three years, and sometimes experienced confusion with such headaches in January 1982; the Veteran's complaint of headaches for approximately seven years in September 1982; and the Veteran's complaint of headaches in June 1999 as noted above. 

All opinions expressed by the examiner should be accompanied by a complete rationale. 

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




